Name: Commission Regulation (EEC) No 583/86 of 28 February 1986 laying down detailed rules for the application of accession compensatory amounts to olive oil
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  processed agricultural produce;  economic analysis
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L ,57/31 COMMISSION REGULATION (EEC) No 583/86 of 28 February 1986 laying down detailed rules for the application of accession compensatory amounts to olive oil ensure the proper functioning of the common organiza ­ tion of the market in olive oil ; whereas in order to main ­ tain trade patterns pending the definition of a new export policy the accession compensatory amount should not be applied on bulk exports of olive oil from Spain ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 28 February 1986 lying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 8 thereof, Whereas under Article 2 (2) of Regulation (EEC) No 473/86 the accession compensatory amount is corrected by the difference between the consumption aid applicable in the Community as constitued on 31 December 1985 and that applicable in the new Member State ; whereas the consumption aid taken into consideration is that referred to in Article 11 ( 1 ) of Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats (2), to which the percentage referred to in Article 11 (6) of the same Regulation has been applied ; Whereas Article 2 (6) of Regulation (EEC) No 473/86 provides that for refined olive oil it may be decided to apply to the accession compensatory amount a coefficient which takes account of the quantity of unrefined olive oil necessary for its production ; Whereas, in the case of products containing olive oil , the compensatory amount applicable must take their oil content into account ; Whereas Council Regulation (EEC) No 3774/85 of 20 December 1985 concerning certain national aids in the agricultural sector which are incompatible with the common market but which the Portuguese Republic is authorized to maintain on a transitional basis (3) provided for the retention of an olive oil consumption aid in Portugal ; whereas this must be taken into account for the purposes of determintion of the accession compensatory amounts to be granted or levied ; Whereas Article 6 (2) of Regulation (EEC) No 473/86 provides that if, for exports to one or more third coun ­ tries, the refund is less than the accession compensatory amount, or has not been fixed, measures may be taken to Article 1 For the purposes of Article 2 (2) of Regulation (EEC) No 473/86, the percentage withheld referred to in Article 11 (6) of Regulation No 136/66/EEC shall be applied to the amount of consumption aid taken into account . Article 2 For olive oil falling within tariff subheadings 1 5.07 A II a) and 15.07 A II b) the accession compensatory amounts applicable shall be those determined as provided for in Article 2 of Regulation (EEC) No 473/86, multiplied by the coefficients 1,04 and 1,20 respectively. Article 3 For products containining olive oil , the accession compensatory amounts applicable shall be fixed on the basis of their content as set out in the Annex to this Regulation . Article 4 1 . If, on export to third countries, the accession compensatory amount to be collected, as referred to in Article 2 (5) of Regulation (EEC) No 473/86, is above the level of the refund, or, in the case where no refund has been fixed, shall be equal to the difference between the accession compensatory amount and the refund the acces ­ sion compensatory amount shall be collected in full . 2. However, by way of derogation from paragraph 1 , during the period 1 March to 30 April 1986, the accession compensatory amount on olive oil produced in the Community exported from Spain in bulk or in immediate containers with a net content greater than five litres, shall be limited to the level of the refund, if one has been fixed, or, if none has been fixed, is not to be collected . (') OJ No L 53 , 1 . 3 . 1986, p . 43 . (2) OJ No L 172, 30 . 9 . 1966, p . 3025 . 3 OJ No L 362, 31 . 12. 1985, p . 37. No L 57/32 Official Journal of the European Communities 1 . 3 . 86 Article 5 consumption aid actually granted that is being tempor ­ arily retained on the terms laid down in Regulation (EEC) No 3774/85. Article 6 This Regulation shall enter into force on 1 March 1986 . The accesson compensatory amount applicable on imports ito Portugal from third countries or other Member States, as referred to in Article 2 (2) of Regulation (EEC) No 473/86, shall be reduced by the amount of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Products containing olive oil Oil content Type of oilincorporated 07.01 N II 22 % 15.07 A lb) 07.03 A II 22 % 15.07 A lb) 15.17 B I a) 50 % 15.07 A lb) 15.17 Bib) 80 % 15.07 A lb) 23.04 A II 8 % 15.07 Ale)